Citation Nr: 0402164	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  96-04 372	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUES

1.  Entitlement to service connection for atrophy of the 
right testicle.

2.  Entitlement to an initial compensable evaluation for 
residuals of a perianal abscess.  




ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to February 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 RO decision that 
granted service connection for a perianal abscess with a 
noncompensable evaluation, effective July 29, 1993.  In 
correspondence dated in February 1994, the RO attempted to 
notify the veteran of the adverse decision, however, such 
correspondence was mailed to an incorrect address.  In a June 
1995 letter from the veteran's representative, it was noted 
that the veteran had not properly received notification of 
the adverse RO decision and wished to file a notice of 
disagreement at that time.  As a result, in December 1995, 
the RO issued a statement of the case and the veteran 
subsequently submitted a substantive appeal.  Thus, the 
veteran has perfected an appeal of this issue.  38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).  

In September 1997 the RO denied entitlement to service 
connection for atrophy of the right testicle.  The veteran 
submitted a notice of disagreement with this decision in 
October 1997.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The RO has not issued a statement of the case in response to 
the notice of disagreement with the denial of service 
connection for right testicle atrophy.  This issue must be 
remanded to the RO for the issuance of such a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran is currently rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 for residuals of a perianal abscess.  

During the course of this appeal VA issued new regulations 
for evaluating disabilities of the skin under 38 C.F.R. 
§ 4.118.  See 67 Fed. Reg. 49,590 (Jul. 31, 2002).  The 
changes became effective August 30, 2002.  The RO issued the 
most recent statement of the case in June 2003, but did not 
provide the veteran with the new criteria for rating scars.  
Thus, the veteran has not been notified of the new 
regulations.  The Board's consideration of these criteria in 
the first instance could be prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, further appellate consideration will be deferred 
and the veteran's claims are REMANDED to the RO for the 
following action:  

1.  The RO should adjudicate the 
veteran's claim for a compensable rating 
for residuals of a peri-anal abscess.  In 
doing so, the RO should consider the 
veteran's claim under the old and new 
rating criteria for scars under 38 C.F.R. 
§ 4.118.  

2.  If the benefits sought are denied, 
the veteran should be provided with a 
supplemental statement of the case 
notifying him of all the pertinent laws 
and regulations used in the adjudication 
of the his claim, to include the new 
criteria for evaluating scars.  The 
veteran should be given an opportunity to 
respond.  

3.  The RO should issue a statement of 
the case with regard to the issue of 
entitlement to service connection for 
atrophy of the right testicle.  The Board 
will further consider this issue only if 
the veteran submits a timely substantive 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


